Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 1 of 12 Page ID #:320


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers):             ORDER GRANTING MOTION TO DISMISS
                                        SECOND AMENDED COMPLAINT [23]

        Before the Court is Defendant Gruma Corporations’s Motion to Dismiss Second
 Amended Complaint (the “Motion”), filed on December 23, 2020. (Docket No. 23).
 Plaintiffs Iris Govea and Oscar Medina filed an opposition on January 25, 2021.
 (Docket No. 25). Defendant filed a reply on February 18, 2021. (Docket No. 27).

        The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on March 1, 2021, pursuant to General Order 20-
 09 arising from the COVID-19 pandemic.

        For the reasons stated below, the Motion is GRANTED with leave to amend.
 The Court concludes that Defendant’s packaging would not mislead a reasonable
 consumer into believing that the Guerrero Tortillas are produced in Mexico. Although
 the Court is dubious that additional allegations in the form of survey evidence will save
 Plaintiffs’ claims, Plaintiffs are granted leave to amend because the Court cannot
 definitively conclude that amendment would be futile.

 I.    BACKGROUND

        Plaintiffs commenced this putative class action on September 18, 2020, against
 Defendant Gruma Corporation. (See Complaint (Docket No. 1)). Pursuant to
 stipulation, Plaintiffs filed their First Amended Complaint (“FAC”) on October 19,
 2020. (Docket No. 10). Also pursuant to stipulation, Plaintiffs filed their Second
 Amended Complaint (“SAC”) on December 4, 2020. (Docket No. 17).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 2 of 12 Page ID #:321


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

        The SAC contains the following allegations, which the Court takes as true,
 construing any inferences arising from those facts in the light most favorable to
 Plaintiff. See Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 704 (9th Cir. 2016)
 (restating generally-accepted principle that “[o]rdinarily, when we review a motion to
 dismiss under Federal Rule of Civil Procedure 12(b)(6), we accept a plaintiff’s
 allegations as true ‘and construe them in the light most favorable’ to the plaintiff”)
 (quoting Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009)).

        Throughout 2019 and 2020, Plaintiffs purchased various Guerrero brand tortillas
 (the “Tortillas”) at several grocery stores in California. (SAC ¶¶ 1, 9, 10). Defendant
 developed, manufactured, packaged, marketed, advertised, distributed, and sold the
 Tortillas. (Id. ¶ 20).

        In purchasing the Tortillas, Plaintiffs saw and relied on the word “Guerrero” —
 the Tortillas’ brand name — and the Spanish phrases on the Tortillas’ packaging (the
 “Packaging”), which included: “Un pedacito de México” and “Calidad Y Frescura.”
 (Id. ¶¶ 9, 10). Guerrero translates to “warrior” in Spanish and is the name of a state in
 Mexico. (Id. ¶ 17). “Un pedacito de México” translates to “a piece of Mexico,” and
 “calidad y frescura” translates to “quality and freshness.” (Id.). Plaintiffs also saw and
 relied on the Spanish descriptions of the Products they purchased (“Tortillas De Maiz
 Blanco,” “Riquisimas Tortillas De Harina,” and “Tortillas De Harina Integral”). (Id.
 ¶¶ 9, 10).

         Based on these representations, Plaintiffs believed that they were purchasing
 tortillas made in Mexico. (Id.). However, unbeknownst to Plaintiffs, the Tortillas
 purchased were not made in Mexico. (Id.). Plaintiffs would not have purchased the
 Tortillas, or would have paid significantly less for the Tortillas, had they known that
 the Tortillas were not made in Mexico. (Id.).




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 3 of 12 Page ID #:322


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                        CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 4 of 12 Page ID #:323


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                        CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation




 (Id. ¶ 17).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 5 of 12 Page ID #:324


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

       Plaintiffs assert four claims for relief: (1) violation of California’s Consumers
 Legal Remedies Act (“CLRA”); (2) violation of California’s False Advertising Law
 (“FAL”); (3) violation of California’s Unfair Competition Law (“UCL”); and (4)
 breach of implied warranty. (Id. ¶¶ 45-87).

       Plaintiffs stipulate to dismissal of their fourth claim for breach of implied
 warranty. (Opposition at 26). The Motion with respect to Plaintiffs’ breach of implied
 warranty is therefore GRANTED.

 II.   LEGAL STANDARD

        “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for
 Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the
 challenger asserts that the allegations contained in a complaint are insufficient on their
 face to invoke federal jurisdiction.” Id. “By contrast, in a factual attack, the challenger
 disputes the truth of the allegations that, by themselves, would otherwise invoke
 federal jurisdiction.” Id.

        Where the moving party makes a factual challenge by presenting evidence, “the
 party opposing the motion must furnish affidavits or other evidence necessary to
 satisfy its burden of establishing subject matter jurisdiction.” Wolfe v. Strankman, 392
 F.3d 358, 362 (9th Cir. 2004) (citation and internal quotation marks omitted). In
 resolving the jurisdictional issue, the court does not accept the allegations in the
 complaint as true. Safe Air for Everyone, 373 F.3d at 1039. “[The court] may hear
 evidence and make findings of fact necessary to rule on the subject matter jurisdiction
 question prior to trial, if the jurisdictional facts are not intertwined with the merits.”
 Rosales v. United States, 824 F.2d 799, 803 (9th Cir. 1987) (citation omitted).

        “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
 cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
 legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).

     In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
 Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 6 of 12 Page ID #:325


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

 Circuit progeny. “To survive a motion to dismiss, a complaint must contain sufficient
 factual matter . . . to ‘state a claim for relief that is plausible on its face.’” Iqbal, 556
 U.S. at 678 (quoting Twombly, 550 U.S. at 570). The Court must disregard allegations
 that are legal conclusions, even when disguised as facts. See id. at 681 (“It is the
 conclusory nature of respondent’s allegations, rather than their extravagantly fanciful
 nature, that disentitles them to the presumption of truth.”); Eclectic Props. E., LLC v.
 Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014). “Although ‘a well-
 pleaded complaint may proceed even if it strikes a savvy judge that actual proof is
 improbable,’ plaintiffs must include sufficient ‘factual enhancement’ to cross ‘the line
 between possibility and plausibility.’” Eclectic Props., 751 F.3d at 995 (quoting
 Twombly, 550 U.S. at 556-57) (internal citations omitted).

        The Court must then determine whether, based on the allegations that remain
 and all reasonable inferences that may be drawn therefrom, the complaint alleges a
 plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
 Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
 complaint states a plausible claim for relief is ‘a context-specific task that requires the
 reviewing court to draw on its judicial experience and common sense.’” Ebner v.
 Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
 the facts as pleaded in the complaint indicate that there are two alternative
 explanations, only one of which would result in liability, “plaintiffs cannot offer
 allegations that are merely consistent with their favored explanation but are also
 consistent with the alternative explanation. Something more is needed, such as facts
 tending to exclude the possibility that the alternative explanation is true, in order to
 render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
 Somers, 729 F.3d at 960.

        Fraud-based allegations are governed by Rule 9(b). “Rule 9(b) demands that,
 when averments of fraud are made, the circumstances constituting the alleged fraud be
 specific enough to give defendants notice of the particular misconduct so that they can
 defend against the charge[.]” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106
 (9th Cir. 2003) (internal citations omitted). Under Rule 9(b), fraud allegations must
 include the “time, place, and specific content of the false representations as well as the

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 7 of 12 Page ID #:326


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

 identities of the parties to the misrepresentations.” Swartz v. KPMG LLP, 476 F.3d
 756, 764 (9th Cir. 2007) (citing Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th
 Cir. 2004)). In other words, “[a]verments of fraud must be accompanied by ‘the who,
 what, when, where, and how’ of the misconduct charged.” Vess, 317 F.3d at 1106.
 Such averments must be specific enough to “give defendants notice of the particular
 misconduct . . . so that they can defend against the charge and not just deny that they
 have done anything wrong.” Id. (quoting Bly–Magee v. California, 236 F.3d 1014,
 1019 (9th Cir. 2001)).

 III.   DISCUSSION

        A.    Reasonable Consumer Standard

        Defendant argues that Plaintiffs’ UCL, FAL, and CLRA claims fail because
 there are no misrepresentations on the Packaging that would mislead a reasonable
 consumer to believe that the Tortillas were made in Mexico. (Motion at 7-18).

       False advertisement laws prohibit “not only advertising which is false, but also
 advertising which[,] although true, is either actually misleading or which has a
 capacity, likelihood or tendency to deceive or confuse the public.’” Williams v. Gerber
 Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008) (quoting Kasky v. Nike, Inc., 27 Cal. 4th
 939, 951, 119 Cal. Rptr. 2d 296 (2002)).

        Whether a business practice is deceptive or misleading under the UCL, FAL,
 and CLRA “is governed by the ‘reasonable consumer’ test.” Moore v. Mars Petcare
 US, Inc., 966 F.3d 1007, 1017 (9th Cir. 2020) (citing Williams, 552 F.3d at 938). A
 plaintiff “must show that members of the public are likely to be deceived[,]” which
 “requires more than a mere possibility that [a defendant’s] label might conceivably be
 misunderstood by some few consumers viewing it in an unreasonable manner.” Id.
 (citation and internal alterations omitted). “Rather, the reasonable consumer standard
 requires a probability that a significant portion of the general consuming public or of
 targeted consumers, acting reasonably in the circumstances, could be misled.” Id.
 (citation omitted) (emphasis added).

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 8 of 12 Page ID #:327


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

        The reasonable consumer standard raises questions of fact that are appropriate
 for resolution on a motion to dismiss only in “rare situation[s].” Williams, 552 F.3d at
 939. However, “[i]f a claim of misleading labeling runs counter to ordinary common
 sense or the obvious nature of the product, the claim is fit for disposition at the [motion
 to dismiss] stage of the litigation.” Brady v. Bayer Corp., 26 Cal. App. 5th 1156, 1165,
 237 Cal. Rptr. 3d 683 (2018).

       The key issue here is whether Defendant markets and packages the Tortillas in
 such a manner that a reasonable consumer in the group of targeted consumers would
 believe that they are made in Mexico, when they, in fact, are not.

        Several district courts have grappled with the issue of when such practices cross
 the line from merely employing creative marketing techniques to committing plausibly
 actionable conduct under consumer protection statutes. The rule that emerges from
 these cases is that the language or imagery of a product’s packaging is actionable if it
 falsely indicates a specific place that the product is purportedly made. See Maeda v.
 Kennedy Endeavors, Inc., 407 F. Supp. 3d 953, 972 (D. Haw. 2019) (applying
 California consumer protection laws).

        For example, courts have determined that statements like “Originated in
 Germany,” “Born in Brazil,” and “Belgium 1926” were sufficiently false and
 misleading statements of origin where the products at issue were not made in those
 countries and lacked a visible origin disclaimer. See Marty v. Anheuser-Busch
 Companies, LLC, 43 F. Supp. 3d 1333, 1340 (S.D. Fla. 2014) (statements “Originated
 in Germany,” “German Quality,” and “Brewed Under the German Purity Law of 1516”
 on beer cartons were sufficiently misleading to survive motion to dismiss where origin
 disclaimer was not visible to the consumer at the time of purchase); Wasser v. All Mkt.,
 Inc., No. 16-21238-CIV, 2017 WL 11139701, at *5 (S.D. Fla. Nov. 13, 2017)
 (statement “Born in Brazil” on Vita Coco water packaging, viewed in context with its
 website and marking campaign about Brazilian coconut water, was sufficiently
 misleading to survive motion to dismiss where origin disclaimer was completely
 covered by bulk packaging and on the side of the individual container in small font);
 Hesse v. Godiva Chocolatier, Inc., 463 F. Supp. 3d 453, 467 (S.D.N.Y. 2020)
 (statement “Belgium 1926” on chocolates package, viewed in context with its
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 9 of 12 Page ID #:328


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
 Title:   Iris Govea et al. v. Gruma Corporation

 description of the chocolates as “Belgian,” and its lack of any express origin disclaimer
 on label, was sufficiently misleading to survive motion to dismiss).

        Courts have also held that packaging is sufficiently deceptive where it invites
 consumers to visit the product’s purported place or address of production, like a
 specific brewery or farm, but the product is not actually made in that location. See
 Broomfield v. Craft Brew Alliance, Inc., No. 17-CV-01027-BLF, 2017 WL 3838453, at
 *6 (N.D. Cal. Sept. 1, 2017) (beer variety pack with Hawaiian address, image of a map
 of Hawaii identifying the company’s brewery on the Big Island, and statement “[w]e
 invite you to visit our brewery and pubs whenever you are in Hawaii” could deceive
 reasonable consumers into believing that all beers in the variety pack were brewed in
 Hawaii); Reed v. Gen. Mills, Inc., No. C19-0005-JCC, 2019 WL 2475706, at *5 (W.D.
 Wash. June 13, 2019) (products with brand name “Cascadian Farm,” and packaging
 with a picturesque farm background and an emblem marked “Skagit Valley, WA,”
 “visit our home farm,” and “since 1972,” could lead reasonable consumers to believe
 that the products were made on a small farm in Washington).

        In contrast, if the packaging merely evokes the spirit of a generalized location or
 culture in a vague and non-specific manner, such claims are properly dismissed at the
 12(b)(6) stage. See Nelson v. MillerCoors, LLC, 246 F. Supp. 3d 666, 675 (E.D.N.Y.
 2017) (dismissing deceptive advertising claim where Foster’s beer packaging and
 advertising campaign referred to the beer as an “Australian beer brand,” displayed
 images of Australia, kangaroos, and rugby players, referred to the beer’s roots and
 history in Australia, and contained phrases like “How to Speak Australian” because the
 beer labels contained a production disclaimer); Bowring v. Sapporo U.S.A., Inc., 234 F.
 Supp. 3d 386, 390-92 (E.D.N.Y. 2017) (dismissing deceptive advertising claim and
 holding that no reasonable consumer would believe that Sapporo beer was brewed in
 Japan, despite the use of Japanese imagery, trademarked North Star symbol
 representing Japan, and the word “imported” on the label, where the label also included
 a disclosure, in small font, of the beer’s Canadian origin); Dumas v. Diageo PLC, No.
 15CV1681 BTM(BLM), 2016 WL 1367511, at *3 (S.D. Cal. Apr. 6, 2016) (dismissing
 deceptive advertising claim and holding that no reasonable consumer could be misled
 about the origin of Red Stripe beer where it used “vague and meaningless” phrases like

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 10 of 12 Page ID #:329


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
  Title:   Iris Govea et al. v. Gruma Corporation

  “The Taste of Jamaica” and “For over 80 years . . . Red Stripe has embodied the spirit,
  rhythm, and pulse of Jamaica and its people,” and its label disclosed its Pennsylvania
  origin); Maeda, 407 F. Supp. 3d at 972 (explaining that the products’ mere evocation
  of Hawaii, through use of the word “Hawaiian,” names like “Luau Barbeque Rings”
  and “Sweet Maui Onion Rings,” and Hawaiian imagery like hula dancers and
  volcanos, was insufficient to state a claim under California’s deceptive advertising
  statutes).

         Unlike the packaging and advertising campaigns in Marty and Wasser, the
  Packaging here makes no claim that the Tortillas are “born in” or “originated in”
  Mexico. Although the Packaging does evoke Mexico by its use of the statement “un
  pedacito de México,” this is “a vague and meaningless phrase” that is meant to “evoke
  the spirit or feeling of [Mexico].” Dumas, 2016 WL 1367511, at *4 (referring to Red
  Stripe’s use of the phrase “The Taste of Jamaica”). Just as the Dumas court noted with
  respect to the phrase “The Taste of Jamaica,” likewise here, who can say what “a piece
  of Mexico” actually means? See id.

        Unlike the reference to “Belgium” chocolates in Hesse, nowhere does the
  Packaging expressly describe the Tortillas as “Mexican” tortillas. Further, all of the
  Packaging states that the Gruma Corporation is based in Irving, Texas, and at least
  some of the Packaging also explains that the Tortillas are “[l]ocally baked and
  delivered fresh from your Guerrero Bakery.” (See Declaration of Bobby Sanchez
  (“Sanchez Decl.”), Exs. A-1, A-2, A-3, A-4 (Docket No. 23-2 through 23-5)).

         And unlike in Reed and Broomfield, the Packaging here names no specific
  address, city, or location in Mexico where the Tortillas are purportedly baked and does
  not invite consumers to visit Defendant’s bakery in this location.

         In Broomfield, the court stated that if the complaint had “solely alleged pictures
  of surfboards and the vague phrase ‘Liquid Aloha’ on the beer packaging, the case
  would end there[,]” explaining that “merely referencing Hawaii and its culture on the
  packaging is not enough on its own to confuse a reasonable consumer regarding the
  origin of the beer.” 2017 WL 3838453, at *6. That is essentially what is present in the
  SAC here. The Packaging evokes Mexico through use of the phrase “un pedacito de
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 11 of 12 Page ID #:330


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
  Title:   Iris Govea et al. v. Gruma Corporation

  México” but includes no additional representations — like an address or an invitation
  to visit a purported bakery in Mexico — that could deceive a reasonable consumer into
  believing that the Tortillas were actually baked in Mexico.

        Plaintiffs’ reliance on Shalikar v. Asahi Beer U.S.A., Inc. is unavailing. CV 17-
  2713-JAK (JPRx), 2017 WL 9362139, at *7 (C.D. Cal. Oct. 16, 2017) (holding that
  reasonable consumers could be misled into believing that Asahi beer is produced in
  Japan because the name “Asahi” means “morning sun” in Japanese and the packaging
  contained statements describing the beer’s flavor in Japanese Katakana script and
  Kanji characters).

        In addition to evaluating the impression created by the beer’s packaging, the
  Asahi court also took note of allegations in the complaint deriving from survey
  evidence that more than 85% of a “demographically representative U.S. sample of over
  1,000 adults” who viewed the beer or its packaging believed that it was produced in
  Japan. Id. at *8. No comparable allegations are present in the SAC.

         Moreover, Asahi is not binding on this Court. The Asahi decision reflected that
  court’s overall impression of the beer’s label in the context of the complaint’s other
  allegations, including the survey evidence. Here, viewing the Packaging as a whole, it
  is simply not plausible that “a significant portion of the general consuming public or of
  targeted consumers, acting reasonably in the circumstances, could be misled.” See
  Moore, 966 F.3d at 1017. The mere fact that the Packaging includes words in Spanish,
  including the vague and meaningless phrase “a piece of Mexico,” is insufficient to
  support Plaintiffs’ claims. The Packaging would not likely deceive a significant
  portion of the general public into believing that the Tortillas are manufactured in
  Mexico. See Maeda, 407 F. Supp. 3d at 972.

        Accordingly, the Motion with respect to Plaintiffs’ UCL, FAL, and CLRA
  claims is GRANTED.

         At the hearing, Plaintiffs asserted that they could augment their allegations by
  conducting a consumer survey specific to the Packaging, as the plaintiffs did in Asahi.
  Plaintiffs requested leave to amend the SAC to include the results of such a survey
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              11
Case 2:20-cv-08585-MWF-JC Document 31 Filed 03/01/21 Page 12 of 12 Page ID #:331


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-8585-MWF (JCx)                   Date: March 1, 2021
  Title:   Iris Govea et al. v. Gruma Corporation

  (assuming, of course, that the results are favorable to Plaintiffs’ position). The Court
  cannot determine at this point whether such allegations would, in fact, alter the Court’s
  overall impression of the Packaging. However, because it is not clear that amendment
  would be futile, Plaintiffs’ request for leave to amend the SAC is GRANTED.
  Plaintiffs will have one more opportunity to add allegations deriving from survey
  evidence to demonstrate the plausibility of their claims.

        B.     Standing

          Defendant makes a variety of standing arguments, including challenging
  Plaintiffs’ ability to bring claims as to particular products and their ability to seek
  injunctive relief. (Motion at 25-32). Because none of Defendant’s arguments
  challenge the entire basis of this Court’s subject-matter jurisdiction over the action
  (i.e., Defendant does not challenge Plaintiff Medina’s standing to seek monetary relief
  for Guerrero products that he personally purchased), and because the California
  consumer protection claims fail as a matter of law, the Court does not address
  Defendant’s standing arguments.

  VI.   CONCLUSION

        For the reasons stated above, the Motion is GRANTED with leave to amend.

         Plaintiffs must file their Third Amended Complaint (“TAC”) on or before April
  12, 2021. Failure to file the TAC on or before April 12, 2021, will result in dismissal
  of the action with prejudice. Defendant must respond to the TAC on or before April
  26, 2021.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              12
